Citation Nr: 0504302	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  96-32 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to an effective earlier than August 5, 1993, 
for a 100 percent schedular rating for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from September 1979 
to September 1983 and from October 1983 to November 1988.  

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if VA has failed to specifically 
discuss the required notice to the appellant of the 
information and evidence necessary to substantiate a claim, 
to indicate what portion of any such information or evidence 
is to be provided by which party, and failed to discuss 
whether the documents that it referenced, or any other 
document in the record satisfied that requirement, VA did not 
satisfy the standard erected by the VCAA.  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

Service medical records show that the veteran was treated for 
back pain in 1981 following an injury and again in 1983 for a 
contusion of the back sustained during an altercation.  

Post-service medical records reflect the veteran's complaints 
of back and neck problems were attributed to various reasons, 
including an intercurrent motor vehicle accident in March 
1997 and a slip-and-fall injury several months later in 
November 1997.  However, the record also indicates that VA 
has not afforded the veteran appropriate examination with 
medical opinion rendered as to whether he currently has back 
and neck disabilities and, if so, their etiology.  The 
current record is inadequate to render a fully informed 
decision on the issue without the benefit of medical 
expertise.  Adequate medical opinion regarding the etiology 
of the veteran's claimed back and neck disabilities is deemed 
warranted for the Board to equitably decide these issues, and 
should therefore be obtained.  Thus, a remand to the RO for 
further evidentiary development is required in order to 
fulfill the statutory duty to assist.  Green v. Derwinski, 1 
Vet. App. 121 (1991).

During his travel board hearing in March 2004 the veteran 
testified that he received vocational rehabilitation training 
from VA.  However, there are no vocational rehabilitation 
training records in the claims file and no indication of the 
results of any counseling.  As these records could be 
relevant to the veteran's claim for an earlier effective date 
for the 100 percent schedular rating for major depression and 
are within the control of VA, they should be obtained and 
associated with the claims file.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

2.  The RO should contact the veteran and 
request the names, addresses and dates of 
treatment for any health care providers, 
VA or non-VA that treated him for neck or 
back pathology since service.  After the 
veteran has signed the appropriate 
releases, those records which are not 
already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard in 
order to provide him the opportunity to 
submit the outstanding evidence.

3.  The RO should obtain and associate 
the veteran's vocational rehabilitation 
folder, if one exists, with the claims 
file.

4.  The veteran should be afforded a VA 
examination to more accurately determine 
the exact nature and etiology of his 
current back and neck disabilities, and 
the extent to which any pathology now 
present is related to service.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner should elicit 
from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  The examination 
should include any diagnostic testing 
that is deemed necessary for an accurate 
assessment and the examiner should review 
the results of any testing prior to 
completing the report.  A complete 
diagnosis should be provided.  

On the basis of the current examination 
findings and information in the claims 
file, the physician should render an 
opinion as to whether it is at least as 
likely as not that back and neck 
disabilities are attributable to any 
disease or injury suffered during his 
service, intercurrent causes, or to a 
combination of such causes or to some 
other cause or causes.  If the veteran 
does not currently have back and neck 
disabilities, which could be regarded as 
having been incurred in or aggravated 
while the veteran was in service, the 
examiner must specifically indicate so.  
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed.  The 
conclusions of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence such 
as service medical records.  The basis 
for the conclusions reached should be 
stated in full, and any opinion contrary 
to those already of record should be 
reconciled, to the extent possible.  If 
the examiner is unable to answer any of 
the questions posed with any degree of 
medical certainty, that should be clearly 
stated.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefits sought on appeal remain denied, 
the RO must furnish the veteran and his 
representative an SSOC and allow them a 
reasonable period of time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



